       Case 1:15-cv-13987-GAO Document 437 Filed 04/02/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


 GERALD ALSTON
                  Plaintiff(s)

            v.                               CIVIL ACTION NO. 15-13987-GAO


TOWN OF BROOKLINE, MASSACHUSETTS, BROOKLINE BOARD OF SELECTMAN,
BETSY DEWITT, KENNETH GOLDSTEIN, NANCY DALY,
NEIL WISHINSKY, BERNARD GREENE, BEN FRANCO, NANCY HELLER,
SANDRA DEBOW, JOSLIN MURPHY, each of them in his or her individual and
official capacity, and LOCAL 950, INTERNATIONAL ASSOCIATION OF
FIREFIGHTERS.
                      Defendant(s)


                           JUDGMENT IN A CIVIL CASE

O’TOOLE           U.S.D.J.


  X Decision by the Court. This action came to trial or hearing before the Court.
    The issues have been tried or heard and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED:
In accordance with the Court’s Opinions and Orders, dated April 2, 2020,
the motion for summary judgment (dkt. no. 390) is GRANTED and judgment shall
enter in favor of the Union.

The motions of the Town and Town defendants (dkt. no. 365) and the individual
defendants (dkt. no. 363) are both GRANTED. Judgment shall be entered in their
favor.




                                                   ROBERT M. FARRELL
                                                   CLERK OF COURT



Dated: 4/2/2020                                     By /s/ Paul Lyness
                                                        Deputy Clerk
Case 1:15-cv-13987-GAO Document 437 Filed 04/02/20 Page 2 of 2
